OPINION
DOUGLAS, Judge.
The conviction is for assault with a motor vehicle. Punishment was assessed at ten days in jail and a fine of $25.00.
*840The complaint and information do not charge an offense. They allege that appellant did then and there unlawfully “commit the offense of assault with a motor vehicle against the peace and dignity of the State.”
In 8 Tex.Jur.2d, Section 373, page 12, the correct rule is found. It is as follows:
“The offense of assault must arise out of the collision of the vehicle with a person, or a causing of injury to a person. And the assault may consist of the vehicles striking a person’s body or its striking a vehicle in which a person is riding, or its striking a vehicle that is thereby caused to strike the victim; . . . .”
See also McCollum v. State, 171 Tex.Cr.R. 158, 346 S.W.2d 126 (1961).
Because no offense is charged, the judgment and the prosecution are ordered dismissed.